IN THE
TENTH COURT OF APPEALS
 

No. 10-01-323-CR
                                           No. 10-01-324-CR

     TESA BALLARD,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court Nos. 25,971 & 25,972
                                                                                                                
                                                                                                         
DISSENTING OPINION
                                                                                                                

      What we do today is illogical.  The effect of today’s extension of Peacock is that due diligence
is a defense even if the motion to revoke/adjudicate, the issuance of the capias, incarceration, and
hearing all occur during the period of supervision.  See Peacock v. State, 77 S.W.3d 285 (Tex.
Crim. App. 2002).  Due diligence should only be an issue if the defendant is not incarcerated
before the community supervision has expired.  Ballard was incarcerated before her community
supervision expired.  I respectfully dissent.


                                                                         TOM GRAY
                                                                         Justice

Dissenting opinion delivered and filed August 28, 2002
Publish